DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to structural makeup a Total Internal Reflective (TIR) display, classified in G02F1/315.
II. Claims 10-16, drawn to image processing of a Total Internal Reflective (TIR) display, classified in G06F3/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be practiced by another and materially different apparatus, and the apparatus can be used to practice another and materially different process. Claims 1 evidences that the process can be practiced by another and materially different apparatus as a look up table to store a plurality of waveform corresponding to each of a plurality of image display requirements  and thus does not rely on the details of Invention II. Claims 10 evidences that the process can be practiced by another and materially different apparatus as receiving a first ambient signal, the first ambient and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search which include
searching different subclasses and employing different search strategies or search queries
A telephone call was made to Ms. Helen Zhang (Reg No. 71,674) and Mr. Steven Moore (Reg No. 55,462) on 1/31/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. Ms. Helen Zhang notified the examiner that she is no longer working on the application.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


/JOURNEY F SUMLAR/Examiner, Art Unit 2872  

31 January 2022      
                                                                                                                                                                                                /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872